Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO AMENDMENT
Claims 1-19 are pending and remain for further examination.

The new grounds of rejection
Applicant’s response with respect to claims 1-19 filed on November 24, 2021 have been fully considered but they are not deemed to be moot in view of the new ground of rejections.




Claim Rejections - 35 USC § 102(a)(1)/102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wolfe (U.S. Patent Application Publication No. 2016/0094621 A1). Wolfe’s patent application publication meets all the limitations for claims 1-19 recited in the claimed invention.

As to claim 1, Wolfe teaches a computer-implemented method, operable with a content delivery network (CDN) (see abstract, figure 1, par. 0037, reference discloses a CDN), the method comprising: by a node in the CDN (see figures 1-2, reference discloses a node in the CDN), (A) receiving a request for content stored in an origin server (figure 1, par. 0040, figure 9 step 904, receiving request for content); (B) attempting to determine information about the content, wherein the information comprises at least a size of the content, and wherein the size of the content is not determined (figure 6A, par. 0066, figure 9 steps 908-916, determining the information 

As to claim 2, Wolfe teaches that an appropriate CD service and the generic CD service are selected from caching CD services (figure 1, par. 0039 & 0041, figure 2, par. 0047, reference discloses caching service).

As to claim 3, Wolfe teaches that the request is an HTTP request for a resource (figure 1, par. 0041, reference discloses an HTTP request).

As to claims 4-5, Wolfe teaches that the request comprises a URI or URL and the determining information about the request in (B) comprises accessing a mapping from the URL to the information about the content associated with the request, wherein the URL corresponds to a particular resource and the information about the particular resource comprises a size of the particular resource (figure 1, pars. 0040-0041, figure 2, par. 0045, reference discloses that using URI or URL to access resource).

As to claims 6-7, Wolfe teaches that the providing updated information about the content in (D)(2) comprises updating the mapping, wherein the mapping is maintained in one or more databases (figures 6A-6D, pars. 0066-0070, reference discloses a database to store update information about the content).

As to claim 8, Wolfe teaches that (E) the request is assigned to an appropriate CD service in (C), then the appropriate CD service: (E)(1) processing the request; and (E)(2) providing updated information about the content (figure 1, par. 0040, figure 8, par. 0078, reference discloses that the content provided by the origin server).

As to claims 9-12, they are also rejected for the same reasons set forth to rejecting claims 1 and 3 above, since claims 9-12 do not teach or define any new limitations than above rejected claims 1 and 3. Additionally, Wolfe teaches that the 
attempting to determine a category for the content, wherein the category for the content is based on a size of the content (figure 6A, par.0066, figure 9, par. 0079, reference teaches that determining the category for the content based on the content size).

As to claims 13-19, they are also rejected for the same reasons set forth to rejecting claims 1-8 above, since claims 13-19 are merely a program product for the method of operations defined in the method claims 1-8, and claims 13-19 do not teach or define any new limitations than above rejected claims 1-8.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 12 recite the limitation step “(C)(1)" and claims 2, 8, 13, and 19 recite the limitation “the appropriate CD service.” There are insufficient antecedent basis for these limitations in the claims.
Claims 1, 9, and 12 recite the limitation "attempting to determine information (category) about the content, wherein the information (category) comprises at least a size of the content, and wherein the size of the content (category) is not determined,” which is unclear about follow the steps if the size of the content is determined and also unclear about the base for determining the size of the content; therefore, the claims 1, 9, and 12 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Other dependent claims, which are not specifically cited above are also rejected because of the deficiencies of their respective parent claims.
Additional References
The examiner as of general interest cites the following references.
a. 	Kolam, U.S. Patent No. 10,009,439 B1. Reference teaches about cache preloading.
b. 	Kokal et al, U.S. Patent No. 8,966,003 B2. Reference teaches about content delivery network.
c. 	Tiger et al, U.S. Patent Application Publication No.2012/0254327 A1. Reference teaches about on-demand data delivery for a mobile device using content size.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/BHARAT BAROT/Primary Examiner, Art Unit 2453 
                                                                                                                                                                                            February 15, 2022